Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The prior-filed application is 14/542,391, with benefit of provisional 62/059,039, filed 10/02/2014.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/25/2017 and 07/27/2017 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 23, 31, and 39 recite the limitation: “displacing the second trajectory closer the first trajectory based at least in part on the updated one or more parameters of the controller”. This limitation is not supported by the specification. The specification filed 06/30/2017 states in paragraph [0007] “the updating is configured to displace the second trajectory closer towards the target trajectory relative to the first trajectory”. The specification discloses that the learning process of the robot enables the robot to follow an increasingly accurate trajectory with respect to a target trajectory. The claim limitation teaches the opposite of this, where the robot is following a trajectory that is the least accurate option. This does not make sense. According to previously cancelled claim 22 and the specification, the correct claim limitation likely reads “displacing the second trajectory closer towards the target trajectory relative to the first trajectory”. Examiner will interpret the claim as though it read this corrected version that is supported by the written description. Claims 24-30, 32-38, and 40-42 are similarly rejected due to their dependency on the rejected independent claims and their incorporation of the written description deficiency.
Claim Objections
Claim 36 is objected to because of the following informalities: Claim 36 recites “The apparatus of Claim 31, wherein the controller is configured for operation in accordance with a supervised learning process configured based on a teaching signal; and”. This claim should remove the “; and” and add a “.” to be proper. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23-28, 30-36, 39-40, and 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Negishi (US 2015/0148956 A1, hereinafter referred to as Negishi).
Regarding claim 23, Negishi teaches: A method of operating a robotic device by a controller, the method comprising ([0002], a robot control method and apparatus capable of learning a trajectory for a robot):
during an operation of a plurality of operations ([0043], a plurality of units of the robot control apparatus perform a plurality of operations):
causing, in a teacher-assisted trial, the robotic device to execute an action along a first trajectory in accordance with a first control signal determined based on a sensory input ([0029], the teaching pendant is operated by a human operator to specify an operation of the robot control apparatus; [0035], the robot control apparatus is a computer that generates an initial target trajectory based on teaching points taught by the operator; [0032], the position of the robot arm can be measured using a camera to find the actual trajectory; [0036], the servo control unit operates the robot arm according to the input commanded trajectory);
learning a first interrelationship between the sensory input and a state of the controller based at least in part on the teacher-assisted trial ([0035], the robot control apparatus is a computer that generates an initial target trajectory based on teaching points taught by the operator; [0032], the position of the robot arm can be measured using a camera to find the actual trajectory; [0036], the servo control unit operates the robot arm according to the input commanded trajectory and outputs an actual trajectory as an operation result; [0044], a trajectory error is calculated between the actual trajectory and the target trajectory; here, the first interrelationship is the first error determined by using information from the sensor input, the initial trajectory, and the state of the controller (which controls the actual trajectory output)); 
conveying information related to the first interrelationship to the controller ([0044], a trajectory error calculation unit calculates an error between an actual trajectory and the target trajectory; [0043], the robot control apparatus is the controller and it includes the trajectory error calculation unit; here, the error (first interrelationship) is conveyed to the controller);
updating one or more parameters of the controller in accordance with the information ([0126], when the evaluation value of the trajectory error becomes better than the evaluation value stored in the storage unit, the commanded trajectory used in this situation is stored, and thus the stored commanded trajectory is updated to a better commanded trajectory; here, the commanded trajectory (i.e. parameters of the controller) is updated to reduce the error between the initial and actual trajectories); and
during a subsequent operation of the plurality of operations ([0043], a plurality of units of the robot control apparatus perform a plurality of operations and subsequent operations):
causing the robotic device to execute the action along a second trajectory in accordance with a second control signal determined based at least in part on the sensory input, and the execution of the action along the second trajectory is characterized by a second interrelationship ([0035], the target trajectory x is set based on the teaching points; the servo controller receives commanded trajectory u to follow trajectory x; [0036], the controller operates the robot arm according to the command trajectory u and outputs an actual trajectory y; [0032], the position of the robot arm can be measured using a camera to find the actual trajectory; [0044], the system determines the error between trajectories x and y; [0047], based on the error analysis and iterative learning results to reduce the error between the target and actual trajectories, the command trajectory u is updated to a new best command trajectory ubest (or u1); [0065], the robot arm is operated according to the command trajectory ubest (or u1) and as a result a new actual trajectory y1 is obtained; [0069], this process is iterated, and a new error (second interrelationship) is determined); and
displacing the second trajectory closer the first trajectory based at least in part on the updated one or more parameters of the controller ([0035], the target trajectory x is set based on the teaching points; the servo controller receives commanded trajectory u to follow trajectory x; [0036], the controller operates the robot arm according to the command trajectory u and outputs an actual trajectory y; [0044], the system determines the error between trajectories x and y; [0047], based on the error analysis and iterative learning results to reduce the error between the target and actual trajectories, the command trajectory u is updated to a new best command trajectory ubest (or u1); [0065], the robot arm is operated according to the command trajectory ubest (or u1) and as a result a new actual trajectory y1 is obtained; [0069], this process is iterated, and a new error (second interrelationship) is determined; here, the second trajectory is the actual trajectory that has been the result of iterations to reduce the error between the target trajectory and the actual trajectory; reducing error means displacing the iterated actual trajectory closer to the target trajectory).

Regarding claim 24, Negishi further teaches: The method of claim 23, wherein: the information includes a performance measure comprising a distance between the first trajectory and a target trajectory ([0044], a trajectory error (performance measure) is calculated between the actual trajectory (first trajectory) and the target trajectory; [0057], the target trajectory x is defined by positions; [0121], the target trajectory x may be a target trajectory of a position/posture of a hand of the robot and the actual trajectory y may be an actual trajectory thereof; here, the error between an actual position and a target position is a distance).

Regarding claim 25, Negishi further teaches: The method of claim 24, wherein: the performance measure comprises a first probability parameter between the first trajectory and the target trajectory.
([0044], a trajectory error (performance measure) is calculated between the actual trajectory (first trajectory) and the target trajectory; here, a large error value indicates a low probability that the first trajectory will follow the target trajectory with any accuracy).

Regarding claim 26, Negishi further teaches: The method of claim 23, wherein: the controller is configured for operation in accordance with a supervised learning process configured based on a teaching signal ([0029], the teaching pendant is operated by a human operator to specify an operation of the robot control apparatus; [0035], the robot control apparatus is a computer that generates an initial target trajectory based on teaching points taught by the operator).; and
the first control signal comprises a combination of a second layer output and a teaching signal provided to the robotic device ([0035], the target trajectory x is set based on the teaching points; the servo controller receives commanded trajectory u to follow trajectory x; [0036], the controller operates the robot arm according to the command trajectory u and outputs an actual trajectory y; here, the teaching signal and command for following the target trajectory make up the first control signal to follow the commanded trajectory, which results in the actual trajectory).

Regarding claim 27, Negishi further teaches: The method of claim 23, wherein: the operation and another operation occur at a part of an online learning process wherein within a given time period, the robot may receive a teaching input, modify the learning process based on the teaching input and the learning process configuration, and subsequently navigate a trajectory based on the modified learning process ([0035], the target trajectory x is set based on the teaching points; the servo controller receives commanded trajectory u to follow trajectory x; [0036], the controller operates the robot arm according to the command trajectory u and outputs an actual trajectory y; [0044], the system determines the error between trajectories x and y; [0047], based on the error analysis and iterative learning results to reduce the error between the target and actual trajectories, the command trajectory u is updated to a new best command trajectory ubest (or u1); [0065], the robot arm is operated according to the command trajectory ubest (or u1) and as a result a new actual trajectory y1 is obtained; [0069], this process is iterated, and a new error (second interrelationship) is determined; here, the operations can be performed online during robot operations to modify the trajectory and learning process)

Regarding claim 28, Negishi further teaches: The method of claim 23, wherein the learning the first interrelationship comprises a feature detection process ([0032], the position of the robot arm can be measured using a camera and the actual trajectory may be determined thereby; [0044], the system determines the error between the actual and target trajectories; here, camera input must use feature detection to determine the position of the robot arm to then determine an error value).

Regarding claim 30, Negishi further teaches: The method of claim 23, wherein the teacher-assisted trial comprises demonstration of a target trajectory  ([0029], the teaching pendant is operated by a human operator to specify an operation of the robot control apparatus; [0035], the robot control apparatus is a computer that generates an initial target trajectory based on teaching points taught by the operator).

Regarding claim 31, A robotic device comprising ([0002], a robot control method and apparatus capable of learning a trajectory for a robot):
a platform comprising a motor ([0033], the robot platform includes motors to control the robot movement);
a sensor 0032], the position of the robot arm can be measured using a camera to find the actual trajectory;
a controller configured to ([0011], the system includes a control unit):
cause, in a teacher-assisted trial, the robotic device to execute an action utilizing the motor to navigate the platform along a first trajectory in accordance with a first control signal determined based on a sensory input from the sensor ([0029], the teaching pendant is operated by a human operator to specify an operation of the robot control apparatus; [0035], the robot control apparatus is a computer that generates an initial target trajectory based on teaching points taught by the operator; [0032], the position of the robot arm can be measured using a camera to find the actual trajectory; [0036], the servo control unit operates the robot arm according to the input commanded trajectory in accordance with a first control signal; [0033], motors are used to control the robot to navigate the platform along the commanded trajectory);
learn a first interrelationship between the sensory input and a state of the controller based at least in part on the teacher-assisted trial ([0035], the robot control apparatus is a computer that generates an initial target trajectory based on teaching points taught by the operator; [0032], the position of the robot arm can be measured using a camera to find the actual trajectory; [0036], the servo control unit operates the robot arm according to the input commanded trajectory and outputs an actual trajectory as an operation result; [0044], a trajectory error is calculated between the actual trajectory and the target trajectory; here, the first interrelationship is the first error determined by using information from the sensor input, the initial trajectory, and the state of the controller (which controls the actual trajectory output));
convey information related to the first interrelationship to the controller ([0044], a trajectory error calculation unit calculates an error between an actual trajectory and the target trajectory; [0043], the robot control apparatus is the controller and it includes the trajectory error calculation unit; here, the error (first interrelationship) is conveyed to the controller);
update one or more parameters of the controller in accordance with the information ([0126], when the evaluation value of the trajectory error becomes better than the evaluation value stored int eh storage unit, the commanded trajectory used in this situation is stored, and thus the stored commanded trajectory is updated to a better commanded trajectory; here, the commanded trajectory (i.e. parameters of the controller) is updated to reduce the error between the initial and actual trajectories); and
during a subsequent operation of the plurality of operations ([0043], a plurality of units of the robot control apparatus perform a plurality of operations and subsequent operations):
cause the robotic device to execute the action along a second trajectory in accordance with a second control signal determined based at least in part on the sensory input, and the execution of the action along the second trajectory is characterized by a second interrelationship ([0035], the target trajectory x is set based on the teaching points; the servo controller receives commanded trajectory u to follow trajectory x; [0036], the controller operates the robot arm according to the command trajectory u and outputs an actual trajectory y; [0032], the position of the robot arm can be measured using a camera to find the actual trajectory; [0044], the system determines the error between trajectories x and y; [0047], based on the error analysis and iterative learning results to reduce the error between the target and actual trajectories, the command trajectory u is updated to a new best command trajectory ubest (or u1); [0065], the robot arm is operated according to the command trajectory ubest (or u1) and as a result a new actual trajectory y1 is obtained; [0069], this process is iterated, and a new error (second interrelationship) is determined); and
displace the second trajectory closer the first trajectory based at least in part on the updated one or more parameters of the controller ([0035], the target trajectory x is set based on the teaching points; the servo controller receives commanded trajectory u to follow trajectory x; [0036], the controller operates the robot arm according to the command trajectory u and outputs an actual trajectory y; [0044], the system determines the error between trajectories x and y; [0047], based on the error analysis and iterative learning results to reduce the error between the target and actual trajectories, the command trajectory u is updated to a new best command trajectory ubest (or u1); [0065], the robot arm is operated according to the command trajectory ubest (or u1) and as a result a new actual trajectory y1 is obtained; [0069], this process is iterated, and a new error (second interrelationship) is determined; here, the second trajectory is the actual trajectory that has been the result of iterations to reduce the error between the target trajectory and the actual trajectory; reducing error means displacing the iterated actual trajectory closer to the target trajectory).

Regarding claim 32, Negishi further teaches: The apparatus of claim 31, further comprising a communications interface configured to receive an external input indicative of a target trajectory  ([0029], the teaching pendant is operated by a human operator to specify an operation of the robot control apparatus; [0035], the robot control apparatus is a computer that generates an initial target trajectory based on teaching points taught by the operator).

Regarding claim 33, Negishi further teaches: The apparatus of claim 32, wherein: the external input comprises a training control indication  ([0029], the teaching pendant is operated by a human operator to specify an operation of the robot control apparatus; [0035], the robot control apparatus is a computer that generates an initial target trajectory based on teaching points taught by the operator);
the controller is further configured to operate a combiner process configured to produce a combined control indication based on the control indication and a teaching signal ([0035], the target trajectory x is set based on the teaching points; the servo controller receives commanded trajectory u to follow trajectory x; [0036], the controller operates the robot arm according to the command trajectory u and outputs an actual trajectory y; [0044], the system determines the error between trajectories x and y; [0047], based on the error analysis and iterative learning results to reduce the error between the target and actual trajectories, the command trajectory u is updated to a new best command trajectory ubest (or u1); [0065], the robot arm is operated according to the command trajectory ubest (or u1) and as a result a new actual trajectory y1 is obtained; [0069], this process is iterated, and a new error (second interrelationship) is determined); and
provision of the combined control indication is configured to generate motor commands to execute the action ([0047], based on the error analysis and iterative learning results to reduce the error between the target and actual trajectories, the command trajectory u is updated to a new best command trajectory ubest (or u1); [0065], the robot arm is operated according to the command trajectory ubest (or u1) and as a result a new actual trajectory y1 is obtained; [0069], this process is iterated, and a new error (second interrelationship) is determined; see also [0033]).

Regarding claim 34, Negishi further teaches: The apparatus of claim 33, wherein the combiner process is characterized by an override transfer function wherein a non-zero value of the training control indication is configured to cause determination of the combined control indication independent from the control indication ([0035], the target trajectory x is set based on the teaching points; the servo controller receives commanded trajectory u to follow trajectory x; [0036], the controller operates the robot arm according to the command trajectory u and outputs an actual trajectory y; [0044], the system determines the error between trajectories x and y; [0047], based on the error analysis and iterative learning results to reduce the error between the target and actual trajectories, the command trajectory u is updated to a new best command trajectory ubest (or u1); [0065], the robot arm is operated according to the command trajectory ubest (or u1) and as a result a new actual trajectory y1 is obtained; [0069], this process is iterated, and a new error (second interrelationship) is determined; [0054] and [0055], a PID compensator and transfer function are used to reduce error between the target trajectory and the iterated actual trajectories; the training trajectory, control indication, commanded trajectory, and actual trajectory are independently combined to determine a more accurate command function for the robot).

Regarding claim 35, Negishi further teaches: The apparatus of claim 33, wherein the combiner process is characterized by an additive transfer function ([0054] and [0055], a PID compensator and transfer function (additive transfer function) are used to reduce error between the target trajectory and the iterated actual trajectories during the combiner process).

Regarding claim 36, Negishi further teaches: The apparatus of claim 31, wherein the controller is configured for operation in accordance with a supervised learning process configured based on a teaching signal  ([0029], the teaching pendant is operated by a human operator to specify an operation of the robot control apparatus; [0035], the robot control apparatus is a computer that generates an initial target trajectory based on teaching points taught by the operator).

Regarding claim 39, Negishi teaches: A non-transitory computer-readable storage medium having a plurality of instructions stored thereon, the instructions being executable by a processing apparatus for navigating a robotic device, the instructions configured to, when executed by the processing apparatus, cause the processing apparatus to ([0002], a robot control method and apparatus capable of learning a trajectory for a robot; [0125], the system is realized by a non-transitory computer-readable storage medium having a plurality of instructions stored thereon, the instructions being executable by a processing apparatus for navigating a robotic device):
cause, in a teacher-assisted trial, the robotic device to execute an action along a first trajectory in accordance with a first control signal determined based on a sensory input ([0029], the teaching pendant is operated by a human operator to specify an operation of the robot control apparatus; [0035], the robot control apparatus is a computer that generates an initial target trajectory based on teaching points taught by the operator; [0032], the position of the robot arm can be measured using a camera to find the actual trajectory; [0036], the servo control unit operates the robot arm according to the input commanded trajectory);
learn a first interrelationship between the sensory input and a state of the controller based at least in part on the teacher-assisted trial ([0035], the robot control apparatus is a computer that generates an initial target trajectory based on teaching points taught by the operator; [0032], the position of the robot arm can be measured using a camera to find the actual trajectory; [0036], the servo control unit operates the robot arm according to the input commanded trajectory and outputs an actual trajectory as an operation result; [0044], a trajectory error is calculated between the actual trajectory and the target trajectory; here, the first interrelationship is the first error determined by using information from the sensor input, the initial trajectory, and the state of the controller (which controls the actual trajectory output));
convey information related to the first interrelationship to the controller ([0044], a trajectory error calculation unit calculates an error between an actual trajectory and the target trajectory; [0043], the robot control apparatus is the controller and it includes the trajectory error calculation unit; here, the error (first interrelationship) is conveyed to the controller);
update one or more parameters of the controller in accordance with the information ([0126], when the evaluation value of the trajectory error becomes better than the evaluation value stored int eh storage unit, the commanded trajectory used in this situation is stored, and thus the stored commanded trajectory is updated to a better commanded trajectory; here, the commanded trajectory (i.e. parameters of the controller) is updated to reduce the error between the initial and actual trajectories); and
during a subsequent operation of the plurality of operations ([0043], a plurality of units of the robot control apparatus perform a plurality of operations and subsequent operations):
cause the robotic device to execute the action along a second trajectory in accordance with a second control signal determined based at least in part on the sensory input, and the execution of the action along the second trajectory is characterized by a second interrelationship ([0035], the target trajectory x is set based on the teaching points; the servo controller receives commanded trajectory u to follow trajectory x; [0036], the controller operates the robot arm according to the command trajectory u and outputs an actual trajectory y; [0032], the position of the robot arm can be measured using a camera to find the actual trajectory; [0044], the system determines the error between trajectories x and y; [0047], based on the error analysis and iterative learning results to reduce the error between the target and actual trajectories, the command trajectory u is updated to a new best command trajectory ubest (or u1); [0065], the robot arm is operated according to the command trajectory ubest (or u1) and as a result a new actual trajectory y1 is obtained; [0069], this process is iterated, and a new error (second interrelationship) is determined); and
displace the second trajectory closer the first trajectory based at least in part on the updated one or more parameters of the controller ([0035], the target trajectory x is set based on the teaching points; the servo controller receives commanded trajectory u to follow trajectory x; [0036], the controller operates the robot arm according to the command trajectory u and outputs an actual trajectory y; [0044], the system determines the error between trajectories x and y; [0047], based on the error analysis and iterative learning results to reduce the error between the target and actual trajectories, the command trajectory u is updated to a new best command trajectory ubest (or u1); [0065], the robot arm is operated according to the command trajectory ubest (or u1) and as a result a new actual trajectory y1 is obtained; [0069], this process is iterated, and a new error (second interrelationship) is determined; here, the second trajectory is the actual trajectory that has been the result of iterations to reduce the error between the target trajectory and the actual trajectory; reducing error means displacing the iterated actual trajectory closer to the target trajectory).

Regarding claim 40, Negishi further teaches: The non-transitory computer-readable storage medium of claim 39, wherein the teacher-assisted trial comprises demonstration of a target trajectory  ([0029], the teaching pendant is operated by a human operator to specify an operation of the robot control apparatus; [0035], the robot control apparatus is a computer that generates an initial target trajectory based on teaching points taught by the operator).

Regarding claim 42, Negishi further teaches: The non-transitory computer-readable storage medium of claim 39, wherein the instructions further cause the processing apparatus to receive instructions from a teacher through a communications interface  ([0029], the teaching pendant is operated by a human operator to specify an operation of the robot control apparatus; [0035], the robot control apparatus is a computer that generates an initial target trajectory based on teaching points taught by the operator).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, 37-38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi (US 2015/0148956 A1, referred to as Negishi), and further in view of Barajas et al. (US 2013/0245824 A1, hereinafter referred to as Barajas).
Regarding claim 29, Negishi further teaches: The method of claim 23, wherein the second trajectory varies from the first trajectory ([0035], the target trajectory x is set based on the teaching points; the servo controller receives commanded trajectory u to follow trajectory x; [0036], the controller operates the robot arm according to the command trajectory u and outputs an actual trajectory y; [0044], the system determines the error between trajectories x and y; [0047], based on the error analysis and iterative learning results to reduce the error between the target and actual trajectories, the command trajectory u is updated to a new best command trajectory ubest (or u1); [0065], the robot arm is operated according to the command trajectory ubest (or u1) and as a result a new actual trajectory y1 is obtained; [0069], this process is iterated, and a new error (second interrelationship) is determined).
	However, Negishi does not explicitly teach the second trajectory varies from the first trajectory due at least in part to an obstacle along the first trajectory.
Barajas teaches the second trajectory varies from the first trajectory due at least in part to an obstacle along the first trajectory ([0050], the tracking module searches for and extracts objects from the perceptual data as directed by learning; a behavior control module moves the robot to a target location or goal while avoiding obstacles; here, paths are learned to avoid obstacles and are relearned when they are incorrect (see also [0059])).
Negishi and Barajas are analogous art to the claimed invention since they are from the similar field of robotic device controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Negishi with the obstacle avoidance through iteration of Barajas to create a robotic device system where the second trajectory varies from the first trajectory due at least in part to an obstacle along the first trajectory.
The motivation for modification would have been to create a robotic device system where the second trajectory varies from the first trajectory due at least in part to an obstacle along the first trajectory in order to reduce collisions during runtime and thus have more effective routes for the robot to learn and follow. 

Regarding claim 37, Negishi further teaches: The apparatus of claim 31, wherein the sensor is a camera ([0032], the position of the robot arm can be measured using a camera to find the actual trajectory).
However, Negishi does not explicitly teach wherein the sensor is configured to obtain a plurality of video frames at a frame rate.
Barajas teaches wherein the sensor is configured to obtain a plurality of video frames at a frame rate ([0020], a perceptual sensor may be positioned with respect to the robot and configured to film, video tape, image, and/or otherwise record the behavior of the robot; here, a video tape has a plurality of video frames at a frame rate).
Negishi and Barajas are analogous art to the claimed invention since they are from the similar field of robotic device controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Negishi with the sensors of Barajas to create a robotic device system the sensor is configured to obtain a plurality of video frames at a frame rate.
The motivation for modification would have been to create a robotic device system where the sensor is configured to obtain a plurality of video frames at a frame rate in order to improve the perception system of the robot to have a more effective control system. 

Regarding claim 38, Negishi-Barajas further teach: The apparatus of claim 37, wherein the learning the first interrelationship comprises a feature detection process (Negishi, [0032], the position of the robot arm can be measured using a camera and the actual trajectory may be determined thereby; [0044], the system determines the error between the actual and target trajectories; here, camera input must use feature detection to determine the position of the robot arm to then determine an error value).

Regarding claim 41, Negishi further teaches: The non-transitory computer-readable storage medium of claim 39, wherein the second trajectory varies from the first trajectory ([0035], the target trajectory x is set based on the teaching points; the servo controller receives commanded trajectory u to follow trajectory x; [0036], the controller operates the robot arm according to the command trajectory u and outputs an actual trajectory y; [0044], the system determines the error between trajectories x and y; [0047], based on the error analysis and iterative learning results to reduce the error between the target and actual trajectories, the command trajectory u is updated to a new best command trajectory ubest (or u1); [0065], the robot arm is operated according to the command trajectory ubest (or u1) and as a result a new actual trajectory y1 is obtained; [0069], this process is iterated, and a new error (second interrelationship) is determined).
	However, Negishi does not explicitly teach the second trajectory varies from the first trajectory due at least in part to an obstacle along the first trajectory.
Barajas teaches the second trajectory varies from the first trajectory due at least in part to an obstacle along the first trajectory ([0050], the tracking module searches for and extracts objects from the perceptual data as directed by learning; a behavior control module moves the robot to a target location or goal while avoiding obstacles; here, paths are learned to avoid obstacles and are relearned when they are incorrect (see also [0059])).
Negishi and Barajas are analogous art to the claimed invention since they are from the similar field of robotic device controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Negishi with the obstacle avoidance through iteration of Barajas to create a robotic device system where the second trajectory varies from the first trajectory due at least in part to an obstacle along the first trajectory.
The motivation for modification would have been to create a robotic device system where the second trajectory varies from the first trajectory due at least in part to an obstacle along the first trajectory in order to reduce collisions during runtime and thus have more effective routes for the robot to learn and follow. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (469)295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664